DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
The amendment to Claims 1 and 8 is acknowledged.

The amendment overcomes the rejections under 35 USC § 112(b).

Applicant’s arguments with respect to the art rejection of the claims have been fully considered and are persuasive.  


Election/Restrictions
Claims 1 and 8 are allowable. The restriction requirement between Inventions Ia, Ib, IIa, IIb, and IIc, as set forth in the Office action mailed on 9/8/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie L. Davy-Jow (Reg. No. 76,159) on 4/28/2021.

The application has been amended as follows: 

Claim 8 is amended to:
8. A fine focus microscope comprising:
a gradient-index (GRIN) lens collects light from an object being imaged;
a tube lens for forming forms a first image from light received from said GRIN lens; 
a fine focus lens located between the tube lens and an eyepiece, wherein the fine focus lens is forms a second image from said first image;
the eyepiece forms a third image from said second image, wherein said third image is viewable by a user; 

a field lens that directs light from said second image to said eyepiece;
a positioning system in mechanical connection with said fine focus lens, said eyepiece, and said field lens;
a tube, wherein said GRIN lens, tube lens, fine focus lens, field lens, and eyepiece are disposed within said tube;
wherein said positioning system changes a position of said fine focus lens, said eyepiece, and said field lens with respect to the first image to provide a change in focus at said eyepiece of said object being imaged while a position of the objective lens is unchanged; and


Claims 9-21 are cancelled.



Allowable Subject Matter
Claims 1 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:

 Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a fine focus microscope comprising: “a tube lens that forms a first image from light received from said objective lens; a fine focus lens located between the tube lens and an eyepiece, wherein the fine focus lens forms a second image from said first image; wherein the eyepiece forms a third image from said second image, wherein said third image is viewable by a user; a field lens directs directing light from said second image to said eyepiece,” “wherein said positioning system changes a position of said fine focus lens, said eyepiece, and said field lens with respect to the first image to provide a change in focus of said object being imaged while a position of the objective lens is unchanged; and wherein said fine focus lens provides a magnification between 2X and 100X” in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a fine focus microscope comprising: “a .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877